Title: To James Madison from Elias Vander Horst, 13 September 1805 (Abstract)
From: Horst, Elias Vander
To: Madison, James


          § From Elias Vander Horst. 13 September 1805, Bristol. “On the other side is Duplicate of My last of the 28h. with PS of the 30h. Ulto. ⅌ the Maine, Cap. Rossiter, for New-York, since which I have not been honored with any of your favors.
          “Enclosed I beg leave to hand you a few of our latest News-Papers, to which please be referred for what is now passing in this quarter of a Public nature. Politicks are so wrapped up in Intrigue & mystery here, that it is extremely difficult to m⟨a⟩;ke any calculation on them that can be depended on. My opinion on them however, is not materially alter’d’though there is at present certainly a much greater appearance of a war on the Continent taking place than there was a short time since, but all this may possibly have a more speedy termination than People in general expect. The weather for the Harvest still continues favorable, from which I conclude our Crops of grain will be tolerably good as the greate⟨r⟩; part is now Housed; many suppose them abundant but I am not one of that number—the Crops of Roots are fine & that of Potatoes in particular will be very ample.”
          
            Adds in a postscript: “Enclosed is also a London Price Currt. of this date [not found].”
          
        